DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 14 and 18, though Koch et al.(US 2015/0294492) teaches generating volumetric video (0046 lines 8-20) and presenting pixels of texture related to video sources (0047 lines 12-17), the prior art fails to teach wherein the viewer telemetry data corresponds to at least one of the visibility counts per pixel, data describing at least one of intrinsic camera parameters and extrinsic camera parameters and an associated time during a 3D content, and data describing and recording a viewer interaction with the 3D content and the associated time during the 3D content; determining a visibility of each pixel in the texture atlas associated with the 3D content based on the viewer telemetry data; generating at least one visibility counts per pixel of the texture atlas based on the visibility of each pixel in the texture atlas, wherein the at least one visibility counts per pixel of the texture atlas comprises at least one of: a visibility counts per pixel of views per pixel, a visibility counts per pixel of at least one of a virtual camera position or a set of virtual camera positions, a visibility counts per pixel of a viewer interaction with the 3D content, and a visibility counts per pixel of at least one of a virtual camera orientation or a set of virtual camera orientations; and generating the 3D volumetric video with the overlay of at least one heat map associated with the viewer telemetry data, using the at least one visibility counts per pixel. Therefore claims 1-20 are allowable.
Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The prior art patents and publications on the attached PTO-892 form pertain to generation of volumetric video for providing texture atlas data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Said Broome/Primary Examiner, Art Unit 2699